 III the Matter of THE GRABI,ER MANUFACTURING COMPANYandINTER-N ATIONAL BROTHERHOOD OF FIREMEN AND OILERS,LOCAL 52(AFL)Case No. 8-R-1519.DecidedJuly 20, 1944Messrs.WilliamC.Lindquistand-D.J.McEvoy,of Cleveland,Ohio, for the Company.Mr.'Norinan F.Driscoll,of Cleveland,Ohio, for the AFL.Messrs. Frank J. LentzandEugene Hagler,of Cleveland, Ohio, forthe CIO.Mr. JosephE. Gubbins,of counsel' to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by International Brotherhood of Fire-men and Oilers, Local 52, affiliated with the A. F. of L., herein calledthe AFL, alleging that a question affecting commerce had arisen con-cerning the representation of employees of The,Grabler Manufac-National Labor Relatiolis Board provided for an ,appropriate hearingupon due notice before Frank L. Danello, Trial Examiner. Said hear-ing was held at Cleveland, Ohio, on June 19, 1944. The Company,the AFL, and United Steelworkers of America, Local '#1309, affili-'ated with the C..I. O., herein culled the CIO, appeared and partici-pated.All parties were afforded full opportunity to be heard, toexamine and cross-examine witnesses, and to -introduce evidencebearing on the issues.The Trial Examiner's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Allparties were afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYThe Grabler Manufacturing Company, an Ohio corporation, isengaged at Cleveland, Ohio, in, the manufacture of pipe fitting and57 N. L.R. B., No. 87.601248-45-vol 57-32481 482DECISIONS OF NATIONAL LABOR RELATIONS BOARDrelated parts.During" the year 1943, the Company purchased rawmaterials valued in excess of $700,000 for use at its Cleveland plant,approximately 50 percent of which was shipped from points outsidethe State of Ohio. During the same period, the value of the productsfinished at its Cleveland plant exceeded $5,000,000 in' value, approxi 'mately 50 percent of Ywhich was shipped to points outside the State.of Ohio.'The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.;t'II.THE ORGANIZATIONS INVOLVEDInternational Brotherhood of Firemen and Oilers, Eocal 52, affiiliated with the American Federatioli of Labor, is a labor organizationadmitting to membership employees ofthe Company.United Steelworkers of America, Local $k 1309, affiliated with the -C11Congress of Industrial Organizations'is, a labor organization, admit-ting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company refuses to recognize the AFL as the bargaining rep-resentative of the firemen ' in the boiler room of its Cleveland plantunless arid until the AFL is ,certified by the Board.A statement prepared by a Field 'Examiner, introduced into evi-dence-,at the hearing, indicates that the AFL represents all the em-'ployees in the unit hereinafter found to be appropriate.) 'We find that,a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV: THE "APPROPRIATEAPPROPRIATE UNIT-aThe AFL contends -that all firemen in. the boiler 'room of the Com-,pany's Cleveland plant, excluding the engineer, and the. part-timelaborer, constitute an appropriate unit.The Company and the CIOcontend that a plant-wide unit is appropriate.Since 1937, the Company and the CIO have been bound by a seriesof 1-year collective bargaining contracts covering the Company's-pro-ductio'n- and maintenance employees, excludinginter alia,firemen.2The only apparent-reason for the Company's contention for a plant-wide unit is its desire to eliminate the possible necessity, of negotiating'The Field Examiner's statement shows that the AFL submitted three:designationcards which bear names of persons listed on the Company's pay roll of May.8, 1944. Thereare three employees iri the unit alleged by the AFL to be appropriate.2The last contract between the Company and the CIO expired on May 1,,1944.. THEGRABLER, MANUFACTURING COMPANY.483with more than one bargaining repiesentatisse.The CIO asserts that,a separate unit of firemen is inappropriate; particularlydn view of thehistory ,of plant-wide bargaining since 1937.However, at, no timeprior to the instant proceeding was the propriety of such -a, unit. inissue.Moreover, as shown above, the CIO has never representedthe firemen during the entire period of its contractual' relations withthe Company.The boiler room is' isolated from the rest of the Cleveland plant'soperations.The three firemen operate the boiler under the super-vision of the engineer, check the fire, clean the grates, adjust the waterpumps, and maintain proper steam pressure. In addition, the fire-men working on the second and third shifts are required every 30minutes to check the ADT system which is located near the boilerroom.This system is used to report burglaries, fire, sabotage, or anyother emergency that may arise. - The employees involved are licensed-firemen.In view.of the foregoing facts and since the duties of thefiremen require skills not possessed by the remaining employees of theCleveland plant, we are of the opinion that they are sufficiently ' iden--tifiable and distinguishable to warrant establishment as a , separateunit.The parties agree, and we find, that the engineer is a supervisoryemployee and should be excluded from the unit.With respect to the part-time laborer in the boiler'room whose ex-clusion is sought by the AFL, the record shows that he is actuallyclassified as a cupola man.He spends approximately 50 percent ofhis time performing the functions associated with his classification,and the remainder of his time is spent shoveling coal in the boiler room.The Company and the CIO take no position as to the exclusion or in-clusion of this employee. Inasmuch as it appears that the classificationof this employee is that of a production worker and his interests areakin to those of production employees, we shall exclude him from theunit.,We find that all 'firemen in the boiler room of the Company's Cleve-land plant, excluding the part-tiine laborer, the engineer, and all other-,supervisory employees who have authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees, oreffectively recommend such action, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9 (b)of the Act.V. THE DETERMINATION OF REPRESENTATIVESThe AFL has submitted evidence to indicate that it represents allemployees in the appropriate unit who were employed by the Companyat the time of the hearing. Since the CIO has not in the'past serveda4 484DECISIONS OF NATIONAL LABOR RELATIONS BOARDas the bargaining representative of employees in the appropriate unit,,them, we shill make no provision for its 'participation in the electionhereinafter directed.We shall direct that the question concerning representation whichhas arisen be resolved by,an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the-limitations and-additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article Ill, ' Section-9, of National Labor RelationsBoard Rules and Regulations-Series 3, it is hereby.-DIRECTED that,.as part of investigation to ascertain representativesfor the,purposes of collective bargaining with The Grabler Manu-facturing Company, Cleveland,Ohio, an election by secret ballot shallbe conducted as early as possible,but not later than thirty (30) days,from the date of this Direction,under the direction and supervision ofthe Regional Director for the Eighth Region, acting in this, matteras agent for the National Labor Relations Board, and subject toArticleIII, Sections10 and11, of said Rules and Regulations; amongthe employees in the unit found appropriatein Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or temporarilylaid off,and including employees in the armed forces of the UnitedStates,who present themselves in person at the polls, but excludingany who have since quit or been discharged for cause and have not beenrehired or reinstated prior to the election',to determine whether or notthey desire to be represented by International Brotherhood of Firemen -and Oilers,Local 52 (AFL),for the purposes of collective bargaining.